Title: From Thomas Jefferson to Albert Gallatin, 17 September 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 17. 1802.
          
          Your’s of the 9th. came to hand yesterday only so that it has missed a post somewhere. I thought that in my letter of Aug. 20. answering your’s of Aug. 17. that I had answered every point distinctly; but I find on recurring to it that the recommendations of messrs. Langdon & Whipple for Hopley Yeaton to be master and Benjamin Gunnison 1st. mate of the revenue cutter in Newhampshire, tho’ intended to have been approved were omitted. I now approve of them.
          Mine of the 8th. will have informed you that I had countermanded the sailing of the John Adams on an invitation of the Emperor of Marocco to Simpson to remain. but I have yesterday recieved a letter from mr R. Smith strongly dissuading that countermand and pressing for her departure. I do not answer finally by this post, because mr Madison is to be with me tomorrow & we will consider the subject on your’s & mr Smith’s letters. I had thought the thing so plain on general grounds, that I had asked no advice on it. but I have now written to Genl. Dearborn for his opinion. I confess I see no argument for 6. frigates which does not go to 12.
          I shall be at Washington on the last day of this, or 1st. of the next month. Accept my affectionate salutations & respect.
          
            Th: Jefferson
          
        